DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third plug”  and  “control knob” (claim 11) must be shown and numbered or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim Objections
Claim 19 is objected to because of the following informalities:  Change “polarization” to - - polarization. - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8,9,18 and 19 recite the limitation "the third plug” " in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 5,8,9 and 17-19, it is also unclear to the Examiner exactly what/where is the third plug?
Regarding claim 11, it is unclear to the Examiner exactly what/where is the “control knob”.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumble 4,626,052 in view of Rogers 9,083,125. Regarding claim 1, Rumble discloses a travel plug adapter which has a housing 1, a plug receptacle (fig. 3) and at least a first plug (6,18) of a first standard and a second plug ( fig. 12, 26,26,26) of a second standard, wherein each plug is assigned an actuation slider (12,12), which is guided outwardly through a slide slot 15 in the housing and is designed to displace the plug between a standby position, in which the plug is disposed substantially inside the housing, and a usage position, in which the plug is usably disposed outside the housing, wherein the first plug comprises a plug body (6) and a first contact pin (18) and a second contact pin (18), wherein, in the usage position, both the plug body (6) and the first contact pin (18) and the second contact pin (18) are usably disposed outside the housing, and in the standby position, both the plug body 6 and the first contact pin (18) and the second contact pin (18) are disposed in the housing (fig. 1), wherein the second plug (fig 12) comprises a third contact pin (26) and a fourth contact pin (26). Rumble does not disclose the third contact pin and the fourth contact pin also guided in the plug body of the first plug. However, plug adapters having third and fourth contact pins being guided in a plug body of a first plug is well known in the art as evidenced by Rogers. Rogers discloses a travel plug adapter having a plug body (15,65) having first and second 20,21 contact pins of a first plug and third and fourth 16,17 contact pins of a second plug guided in the plug body. It would have been obvious to one of .
Regarding claim 2, the second plug is transferred into the usage position by merely transferring the third contact pin and the fourth contact pin into the usage position.
Regarding claims 3 and 15, as best understood, Rogers discloses the first plug  also has a grounding contact which is disposed outside the plug body.
Regarding claim 4, as best understood, Rogers discloses  the second plug  has a grounding contact  arranged at a distance from the plug body of the first plug.
Regarding claim 5, as best understood, Rogers discloses a third plug is also provided (col. 6, lines 15-30) wherein at least one contact of the third plug is guided in the plug body of the first plug.
Regarding claim 6, as best understood, Rogers discloses two current-conducting contacts of the third plug are guided in the plug body  65 of the first plug.
Regarding claim 7, as best understood, Rogers discloses the at least one contact of the third plug is a grounding contact.
Regarding claim 8, as best understood, two current-conducting contacts of the third plug are guided outside the plug body of the first plug .
Regarding claim 9, as best understood, the second plug  and the third plug have the same polarization.
Regarding claim 12, Rumble discloses no sliding selector is provided in addition to the actuation sliders.
Regarding claim 13, Rumble discloses a locking element 16 provided that arrests at least the first plug or the second plug  in the usage position.

Regarding claim 16, Rogers discloses the second plug has a grounding contact 110  arranged at a distance from the plug body of the first plug.
Regarding claim 17, Rogers discloses a third plug, wherein at least one contact of the third plug is guided in the plug body of the first plug (see fig. 13).
Regarding claim 18, as best understood, Rogers discloses two current-conducting contacts 71 of the third plug are guided outside the plug body  of the first plug.
Regarding claim 19, as best understood, the second plug  and the third plug of Rogers have the same polarization.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening. Regarding claims 10 and 20, patentability resides, at least in part, in the plug body of the first plug has a guide slot for a supporting element of the second plug, in combination with the other limitations of the base claim.
Claim 11 contains some allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833